DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2011/0238044 to Main.
As to claim 2, Main discloses a surgical instrument, comprising: a handle assembly (2, figure 1) including a housing (28), a trigger (30) and a drive member (56), the trigger being pivotable with respect to the housing to cause actuation of the drive member (figure 4, paragraph 86); a first endoscopic assembly (4) including a first drive assembly (24) and being selectively engagable with the handle assembly (paragraph 88, 89, figure 4-6), wherein when the first endoscopic assembly is engaged with the handle assembly, actuation of the drive member of the handle assembly causes actuation of the first drive assembly of the first endoscopic assembly (paragraph 91); and a second endoscopic assembly (an alternative instrument that the user will select from, as disclosed in paragraph 3, 88 ) including a second drive assembly (24 of the second instrument) and being selectively engagable with the handle assembly 
As to claims 3, 4, Main discloses a release lever (38) supported on the housing of the handle assembly (figure 1), wherein the release lever includes a catch (58, figure 4-6) for engaging and securing the first and second endoscopic assembly that is selectively engaged in the handle assembly.
As to claim 7, Main discloses the first endoscopic assembly includes an outer tube (12, figure 1) defining a lumen therethrough (figure 4), and wherein the first endoscopic assembly incudes a pair of jaws (8, 10) pivotably supported in and extending from a distal end of the outer tube (figure 1, paragraph 77).
As to claim 8, Main discloses the second endoscopic assembly includes an outer tube (12, figure 1) defining a lumen therethrough (figure 4), and wherein the second endoscopic assembly incudes a pair of jaws (8, 10) pivotably supported in and extending from a distal end of the outer tube (figure 1, paragraph 77). Paragraph 88 supports a first and second endoscopic assembly 
As to claim 9, Main discloses the first endoscopic assembly includes an inner shaft (14) sildably supported within the lumen of the outer tube, the inner shaft including a proximal end and distal end, the distal end of the inner shaft being operatively engaged with the pair of jaws to effectuate an opening and a closing of the pair of jaws upon an axial translation of the inner shaft relative to the outer tube (paragraph 77).
Claims 2, 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent  Publication 2014/0305987 to Parihar.
As to claim 2, Parihar discloses a surgical instrument, comprising: a handle assembly (12, figure 1) including a housing (19), a trigger (90) and a drive member (42), the trigger being pivotable with respect to the housing to cause actuation of the drive member (figure 2, paragraph 184 ); a first endoscopic assembly (1000) including a first drive assembly (1102) and being selectively engagable with the handle assembly (paragraph 209-211, 214, the instrument will be engaged with the handle assembly), wherein when the first endoscopic assembly is engaged with the handle assembly, actuation of the drive member of the handle assembly causes actuation of the first drive assembly of the first endoscopic assembly (paragraph 209-211, 214); and a second endoscopic assembly (2000) including a second drive assembly (2070) and being selectively engagable with the handle assembly (figure 39, paragraph 222-224), wherein the second drive assembly is different than the first drive assembly (figure 1), 
As to claim 5, the first endoscopic assembly includes a plurality of surgical clips (“staples”, paragraph 214) therein, and wherein when the first endoscopic assembly is engaged with the handle assembly, actuation of the drive member of the handle assembly causes actuation of the first drive assembly of the first endoscopic assembly which results in ejection of one surgical clip of the plurality of surgical clips disposed within the first endoscopic assembly (paragraph 214, 217).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  Publication 2014/0305987 to Parihar in view of U.S. Patent 5,792,165 to Klieman. 
As to claims 3, 4, Parihar discloses the device above but is silent about the release lever supported on the housing of the handle assembly. Parihar does seem to disclose a latch (2130) lockingly engages with the handle but does not seem to positively support or disclose (with a reference number) the lever which will release the latch. 
Klieman teaches as similar device (detachable end effector, abstract), having a release lever (314, figure 30a,b, col. 22 ll. 18-44), wherein the release lever includes a catch (362) for engaging and securing the first endoscopic assembly that is selectively engaged with the handle assembly (col. 22 ll. 18-44) for the purpose of safely and operably secure multiple tip assembles with a handle. It would have been obvious to one of ordinary skill in the art before the effect filing date to use the lever of Klieman with the device of Parihar in order for safely and operably secure multiple tip assembles with a handle. 
Claims 5, 18, 19, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0238044 to Main in view of U.S. Patent 5,601,573 to Fogelberg. 
As to claim 5, Main discloses the device above but is silent about the first endoscopic assembly includes a plurality of surgical clips.

As to claim 18, 19, Main discloses a surgical instrument, comprising: a handle assembly (2, figure 1) including a housing (28), a fixed handle (34) extending from the housing, a pivotable trigger (30), a drive plunger (56) operatively engaged by the trigger, a release lever (38) including a catch (58, figure 4) for engaging and securing  an endoscopic assembly (4) that is selectively engageable with the handle assembly, (paragraph 88, 89, figure 4-6), but is silent about the details of the first endoscopic assembly that is connectable to the housing in the handle assembly, via the catch of the release lever.
Fogelberg discloses a similar device (endoscopic assembly with a jaws end effector, abstract ) having a first endoscopic assembly (5, figure 2a) . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,390,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 1, a surgical instrument, comprising: a handle assembly (claim 1) including a housing (claim 1), a trigger (claim 1)and a drive member (claim 1), the trigger being pivotable with respect to the housing to cause actuation of the drive member (claim 1); a first endoscopic assembly (claim 1) including a first drive assembly (claim 1) and being selectively engagable with the handle assembly (claim 1), wherein when the first endoscopic assembly is engaged with the handle assembly, actuation of the drive member of the handle assembly causes actuation of the first drive assembly of the first endoscopic assembly (claim 1); and a second endoscopic assembly (claim 13) including a second drive assembly and being selectively engagable with the handle assembly (claim 13), wherein the second drive .
With respect to claim 13, the reference patent clams a surgical clip applier (claim 1), comprising: a handle assembly (claim 1) including a housing (claim 1), a trigger (claim 1) and a drive member(claim 1), the trigger being pivotable with respect to the housing to cause actuation of the drive member(claim 1); a first endoscopic assembly (claim 1) including a first drive assembly and being selectively engagable with the handle assembly (claim 1), the first endoscopic assembly including a plurality of surgical clips therein (claim 17), wherein when the first endoscopic assembly is engaged with the handle assembly, actuation of the drive member of the handle assembly causes actuation of the first drive assembly of the first endoscopic assembly (claim 1, 17);  a second endoscopic assembly (claim 1, 13)  including a second drive assembly and being selectively engagable with the handle assembly, the second endoscopic assembly being configured to selectively hold and form exactly one surgical clip at a time (claim 1, 13, 17), wherein when the second endoscopic assembly is engaged with the handle assembly, actuation of the drive member of the handle assembly causes actuation of the second drive assembly of the second endoscopic assembly (claim 1, 13, 17); and a release lever (claim 24) supported on the housing of the handle assembly and including a catch for engaging and securing one endoscopic assembly of the first 
With respect to claim 18, the reference patent clams a surgical instrument, comprising: a handle assembly(claim 1) including a housing (claim 1), a fixed handle (claim 1) extending from the housing, a pivotable trigger (claim 1), a drive plunger (claim 1) operatively engaged by the trigger, and a release lever (claim 24) supported on the housing, the release lever including a catch (claim 24) for engaging and securing an endoscopic assembly that is selectively connected to the handle assembly (claim 24); and a first endoscopic assembly (claim 1)) selectively connectable to the housing of the handle assembly, via the catch of the release lever, the first endoscopic assembly including: a shaft assembly (claim 1) having an outer tube defining a lumen therethrough (claim 1); a pair of jaws (claim 1) pivotably engaged with a distal end of the outer tube; an inner shaft (claim 1) slidably supported within the lumen of the outer tube, a distal end of the inner shaft being operatively engaged with the pair of jaws to effectuate opening and closing of the pair of jaws upon an axial translation of the inner shaft relative to the outer tube (claim 1); and a drive assembly (claim 1) configured for selective insertion in a bore of the housing of the handle assembly, the drive assembly including: a cartridge cylinder (claim 1) having a proximal end wall, an open distal end, and a bore therein; a cartridge plunger (claim 1) supported on a proximal end of the inner shaft and being slidably supported in the bore of the cartridge cylinder; and a first biasing member (claim 1) disposed within the bore of the cartridge cylinder, and being interposed between the proximal end wall of the cartridge cylinder and the cartridge plunger (claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.